EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 06/02/2022 are acknowledged and entered.

Claims 1 and 3-20 were pending.  In the amendment as filed, applicants have amended claims 1, 3, and 9; cancelled claims 14-16; and added claims 21-28.  Therefore, claims 1, 3-13, and 17-28 are currently pending.

As stated in the previous Office action mailed on 03/02/2022, claims 1, 3-13, and 17-20 are allowable.  Newly added claims 21-28 require all the limitations of an allowable claim, i.e. claims 1, 3, and 9, and as a result, these claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Furthermore, it is relevant to note that the limitations recited by newly added claims 21-28 were previously recited by allowable claims 1, 3, and 9, respectively.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 14-16 under 35U.S.C. 102(a)(1) as being anticipated by Murphy et al., (US Patent 7,232,809 B2) has been withdrawn in view of applicant’s cancellation of claims 14-16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020